Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 06/06/2022. 
Claims 1, 2,4,5,8,9,11,12,15,16,18,19,22,23,25 and 29-35 are pending in this application. 
Claims 1,8, 15 and 22 are independent claims. 
Claims 1,2, 4,5, 8, 9, 11, 12, 15, 16, 18, 19, 22, 23, and 25 are currently amended. 
Claims 3, 6, 10, 13, 17, 20, and 24 have been canceled.
This Office Action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5,8,12,15,19,22,29,31,33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ciarlini (US 10,013,656 B1) in view of Fusi (US 2018/0157971 A1) in further view of Dias (US 10,909,503 B1).

As per claim 1, Ciarlini teaches An apparatus to optimize a workflow, the apparatus comprising:
 an intent determiner to determine an objective of a user input, the objective indicating a task to be executed in an infrastructure; (Ciarlini [abstract] . A plurality of the prediction models can be evaluated to select, among the possible execution plans, an instantiation of the workflow for a given input that optimizes a given user goal. [col 3, lines 24-27] According to another aspect of the invention, a scientific workflow optimization approach is provided. The prediction models are used by the optimization approach to choose the best instantiation of a workflow for given input data and user optimization goal.))
a configuration composer to compose a first workflow and a second workflow based on the determined objective; (Ciarlini [col 3, lines 24-27] According to another aspect of the invention, a scientific workflow optimization approach is provided. The prediction models are used by the optimization approach to choose the best instantiation of a workflow for given input data and user optimization goal. and [col 5, lines 55-67] As discussed further below in conjunction with FIGS. 2 through 4, prediction functions 132 are created by the predictor 130 to estimate output features based on input features for each application that can execute a workflow activity. These prediction functions 132 are considered together to create global workflow prediction models 134 for each output feature the user might want to optimize. When a workflow has to be executed, these prediction models 134 are consulted by the optimizer 110 to choose the best instantiation of the workflow for given input data 109 and user optimization goal. This instantiation is an optimized plan 122 which is stored in the MPP provenance database 120 before being executed).

  The examiner will assume that this first and second workflows are different instantiation of the same workflow which are evaluated for optimization purposes (i.e. confidence score). This appears to be consistent with what is disclosed in the specification (for example Fig 6 Blocks 616-620 which find an optimal workflow). This is consistent with the “best instantiation of a workflow” as taught by Ciarlini.

Ciarlini does not teach a model executor to execute a machine learning model to create a first confidence score relating to the first workflow and a second confidence score relating to the second workflow, the first confidence score and the second confidence score based on a predicted context of the infrastructure and  a workflow selector to select at least one of the first workflow or the second workflow for execution in the infrastructure, the selection of the at least one of the first workflow or the second workflow plurality based on the first confidence score and the second confidence score.

However, Fusi teaches model executor to execute a machine learning model to create a first confidence score relating to the first workflow and a second confidence score relating to the second workflow; (Fusi Fig 3 Block 302 (Receive at least two workflows that each include a preprocessing method, a machine learning model, and at least one parameter for the machine learning model or the preprocessing method) and [0061] At 310, for each workflow applied to a data set, a workflow performance metric is recorded in a corresponding cell of the generated matrix.  For example, the matrix generation module 212 records workflow performance metrics in the unpopulated matrix 106 to produce the populated matrix 110.  In implementations, the workflow performance metrics are recorded by the matrix generation module 212 in the workflow performance matrix 214.  The recorded performance metric [confidence score] for a workflow 102 may be any quantifiable measure of a workflow's performance when applied to a data set 104, such as the workflow's accuracy stated in terms of an accuracy, an area under a receiver operating characteristic curve (AUCROC), a measure of a runtime to apply the workflow to the data set stated in units of time, a root mean squared error (RMSE))

The examiner is interpreting this “confidence score” based on broadest reasonable interpretation standards and also according to paragraph 128 of the specification ([0128] confidence score relating to the plurality of workflows, and means for selecting at least one of the plurality of workflows for execution in the infrastructure, the selection of the at least one of the plurality of workflows based on the confidence score). In the absence of a definition, the examiner will take this to be the confidence in being able to meet the objective. In the context of Fusi, this is taken to be “performance metric”.

Fusi also teaches a workflow selector to select at least one of the first workflow or the second workflow for execution in the infrastructure, the selection of the at least one of the first workflow or the second workflow plurality based on the first confidence score and the second confidence score. (Fusi [0063] At 314, an optimum workflow for a new data set is determined using the calculated low-rank decomposition of the matrix.  For example, the matrix factorization module 216 determines an optimum workflow 118 for the new data set 116 using the low-rank decomposition by identifying the optimum workflow from a predicted performance 114 of the multiple workflows 102 being applied to the new data set.  In implementations, the matrix factorization module 216 determines the optimum workflow 220 for the new data set 218.  The new data set may be a data set from the received data sets 104 or may be a data set not included in the received data sets.  The optimum workflow 220 is determined by iteratively considering different ones of the received workflows relative to a threshold value.  For example, the optimum workflow may be determined based on an expected improvement of the workflow relative to an expected improvement threshold.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Fusi with the system of Ciarlini to execute a machine learning model. One having ordinary skill in the art would have been motivated to use Fusi into the system of Ciarlini for the purpose of applying machine learning to produce optimal workflows (Fusi paragraph 01). 

Ciarlini and Fusi do not teach the first confidence score and the second confidence score based on a predicted context of the infrastructure.
However, Dias teaches the first confidence score and the second confidence score based on a predicted context of the infrastructure (Dias [col 11, lines 49-57] and processing the one or more prediction models during a real-time execution of the workflow to adjust the execution of the workflow, by updating one or more of parameters of the workflow and a resource allocation of the workflow, taking into account one or more of the quality metrics predicted by the one or more prediction models. and [col 4, lines 9-14] Provenance data about the workflow execution can also include telemetry data about the execution obtained by monitoring the infrastructure, including, for instance, CPU (central processing unit) and memory usage at different points in time. and [col 4, lines 46-49] Entities 210 can be derived (wasDerivedFrom relationship 216) from other entities 210, for instance, the telemetry data 230 can be derived from a workflow execution. And [col 5, lines 29-31] returns a list containing the values at time t for the telemetry metrics available on the infrastructure where the workflow is running and [col 7, lines 17-25] If the predicted quality metrics 470 do not meet an acceptance criteria, the optimization engine 440 searches for new possibilities, varying an allocation of the resources 430 and/or tunable parameters 420 in the snapshots 300. The optimization engine 440 re-evaluates the candidates using the prediction model of the prediction engine 460. If an updated snapshot 300 obtains better performance, the parameters 420 and/or the allocation of the resources 430 can be changed to optimize the results) 

The examiner is interpreting this “predicted context of the infrastructure” according to what is disclosed in the specification ([0036] As such, the adaptive workflow manager 110 can interpret the score 132 to adjust and generate the optimized workflow 134. Therefore, the optimized workflow 134 is altered based on current knowledge (e.g., the current context) and a predicted future context of the infrastructure 104.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Dias with the system of Ciarlini and Fusi to determine predicted context of an infrastructure. One having ordinary skill in the art would have been motivated to use Dias into the system of Ciarlini and Fusi for the purpose of managing execution of a workflow in a workflow environment. (Dias col 1, lines 15-16) 

As per claim 5, Fusi teaches a confidence determiner to determine a first confidence level of the first workflow in response to the confidence score being created by the model executor. (Fusi [0061] At 310, for each workflow applied to a data set, a workflow performance metric is recorded in a corresponding cell of the generated matrix.  For example, the matrix generation module 212 records workflow performance metrics in the unpopulated matrix 106 to produce the populated matrix 110.  In implementations, the workflow performance metrics are recorded by the matrix generation module 212 in the workflow performance matrix 214.  The recorded performance metric for a workflow 102 may be any quantifiable measure of a workflow's performance when applied to a data set 104, such as the workflow's accuracy stated in terms of an accuracy, an area under a receiver operating characteristic curve (AUCROC), a measure of a runtime to apply the workflow to the data set stated in units of time, a root mean squared error (RMSE)

As per claim 29, Dias teaches wherein the model executor is to execute the machine learning model to detemine the predicted context of the infrastructure based on time series telemetry data related to the infrastructure. (Dias [col 10, lines 9-14] Provenance data about the workflow execution can also include telemetry data about the execution obtained by monitoring the infrastructure, including, for instance, CPU (central processing unit) and memory usage at different points in time. and [col 5, lines 29-31] returns a list containing the values at time t for the telemetry metrics available on the infrastructure where the workflow is running [col 6, lines 51-53] The pairs (S;, ~) can be used as a source to train prediction models using machine learning tools, as would be apparent to those skilled in the art )

As to claims 8, 15 and 22, they are rejected based on the same reason as claim 1.

As to claims 12, 19, they are rejected based on the same reason as claim 5.
As to claims 31, 33, 35, they are rejected based on the same reason as claim 29.


Claims 2,9,16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ciarlini (US 10,013,656 B1) in view of Fusi (US 2018/0157971 A1) in further view of Dias (US 10,909,503 B1) and Badhwar (US 2019/0378052 A1).

As per claim 2, Ciarlini and Fusi and Dias do not teach the first and the second workflow composed by the configuration composer include possible configurations to execute the objective.
However, Badhwar teaches the first and the second workflow composed by the configuration composer include possible configurations to execute the objective. (Badhwar [0044] The manager executes the workflow 400 using the possible configurations and tracks each experiment as described above)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Badhware with the system of Ciarlini and Fusi and Dias to include possible configurations for executing the objective. One having ordinary skill in the art would have been motivated to use Badhware into the system of Ciarlini and Fusi and Dias for the purpose of identifying optimal parameters for the workflow (Badhwar paragraph 12) 

As to claims 9, 16 and 23, they are rejected based on the same reason as claim 2.

Claims 4,11,18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ciarlini (US 10,013,656 B1) in view of Fusi (US 2018/0157971 A1) in further view of Dias (US 10,909,503 B1) and Khanna (US 2019/0306045 A1).

As per claim 4, Ciarlini and Fusi and Dias do not teach first confidence score and the second confidence score indicate respective confidence levels associated with the first workflow and the second workflow, the respective confidence based on the infrastructure.
However, Khanna teaches teach first confidence score and the second confidence score indicate respective confidence levels associated with the first workflow and the second workflow, the respective confidence based on the infrastructure. (Khanna [0038] At step 306, based on the ability and the confidence score, the orchestration workflow may be executed on the plurality of end-point computing devices 205.  As it may be appreciated by those skilled in the art, if the predicted ability and the confidence score indicates a relatively high possibility of completing an execution of the requested orchestration workflow, the execution of the orchestration workflow may be effected.  However, if the predicted ability and the confidence score indicates a relatively low possibility of completing the execution of the orchestration workflow, then the user may be apprised about it.  By way of an example, the user may be presented on a display screen the various possible outcomes of executing the orchestration workflow and the estimated time of completion of the workflow execution based on the predicted ability and the confidence score.  Further, the user may be presented other information, such as current availability and capacity of the plurality of end-point computing devices 205, such as end-point computing device (1) to (N) serviced by end-point resource provider-1 306(1) to N 306(N), respectively, and the various tools implementing the plurality of end-point computing devices 205, such as IPAM, DNS, Hypervisor, Backup, Storage etc. Further, the user may be presented recent trends of workflow execution (for example, percentage success rate of workflow execution) over a week, month of year.  Further, if one or more IT components required in the workflow execution is not available due to experiencing downtime, volatility, or capacity-constraints, the user may be provided suggestions for alternate configurations for the unavailable IT elements.  Further, the user may be suggested specific changes to ensure success in the execution of the requested workflow.  Further, the user may be given a weekly report of availability of the end-point computing devices 205, and recommendations for ideal configuration.  Further, the user may be provided the estimated time for executing the workflow, and suggestions for most-likely-to-succeed parameters (for example, suggestion for using SATA disk instead of SSD due to capacity constraints)).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Khanna with the system of Ciarlini and Fusi and Dias to calculate the confidence level based on infrastructure. One having ordinary skill in the art would have been motivated to use Khanna into the system of Ciarlini and Fusi and Dias for the purpose of performing intelligent orchestration within a hybrid cloud environment (Khanna paragraph 01). 

The examiner is interpreting the term “infrastructure” under broadest reasonable interpretation standard to included end-point computing device and their availability in the context of executing a workflow.


As to claims 11, 18 and 25, they are rejected based on the same reason as claim 4.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ciarlini (US 10,013,656 B1) in view of Fusi (US 2018/0157971 A1) in further view of Dias (US 10,909,503 B1) and Magnuson (US 2011/0099158 A1).

As per claim 7, Ciarlini and Fusi and Dias do not teach the infrastructure is a heterogenous infrastructure.
However, Magnuson teaches the infrastructure is a heterogenous infrastructure. (Magnuson [0026] For example, the workflow management system may identify the resources, schedules, and contacts included in the change order context identified in operation 220.  The workflow managed in operation 270 may therefore involve the workflow management system communicating information relating to the potential conflicts throughout the information technology infrastructure based on the change order context as appropriate to coordinate processes to resolve the conflicts.  For example, in one implementation, the workflow managed in operation 270 may be communicated to a contact that created the change order to notify the corresponding user of the conflicts, to a change manager responsible for overseeing implementation of planned changes, or another appropriate contact (e.g., the contact may reschedule the change order to resolve a scheduling conflict).  In another example, the workflow managed in operation 270 may automatically control certain resources involved in the change order (e.g., shutting down a resource impacted by the change order and enabling a suitable backup resource during a time period when the change order has been scheduled).

The examiner is interpreting this “heterogenous infrastructure” according to paragraph 105 of the specification which states ([0105] Examples disclosed herein enable the execution of a pipeline and/or workflow in a heterogenous infrastructure that is subject to a context change). No definition is provided. In Magnuson resources can change and are subject to conflicts that have to be resolved.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Magnuson with the system of Ciarlini and Fusi and Dias to implement a heterogenous infrastructure. One having ordinary skill in the art would have been motivated to use Magnuson into the system of Ciarlini and Fusi and Dias for the purpose of identifying potential conflicts associated with resources and schedules that may be involved in a proposed change to an information technology infrastructure.(Magnuson paragraph 01) 

As to claims 14 and 21, they are rejected based on the same reason as claim 7.

Claims 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ciarlini (US 10,013,656 B1) in view of Fusi (US 2018/0157971 A1) in further view of Dias (US 10,909,503 B1) and Badhwar (US 2019/0378052 A1) and Eberhardt (US 2014/0129172 A1).

As per claim 30, Ciarlini and Fusi and Dias do not teach wherein the possible configurations to execute the objective include different orders of executions of two or more workloads.
However, Eberhardt teaches the possible configurations to execute the objective include different orders of executions of two or more workloads. (Eberhardt [Abstract] The process plan comprises a plurality of possible routes. The method also comprises selecting, by the at least one processor using the process control layer, an optimized route within the plurality of possible routes  and [0016] Another embodiment of the invention is directed to a computer apparatus comprising at least one processor, and a memory device storing a plurality of software components, executable by the at least one processor. The plurality of software components comprise a workflow management layer operable to generate a process plan comprising a list of processing steps in a given order, and a processor control layer operable to determine an optimized route.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Eberhardt with the system of Ciarlini and Fusi and Dias and Badhwar to include different orders of execution of workloads. One having ordinary skill in the art would have been motivated to use Eberhardt into the system of Ciarlini and Fusi and Dias and Badhwar for the purpose of optimizing routing through the system (Ebernhardt paragraph 15)

As to claims 32 and 34, they are rejected based on the same reason as claim 30.
Response to Arguments
Applicant's arguments filed on 06/06/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 8 and 15 and 22 have been considered but are moot because the arguments do not apply because of the introduction of new art by Ciarlini and Dias.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196